 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    TIMOTHY SOLOMON,                                   1:18-cv-01571-JDP
12                        Plaintiff,
13                                                       ORDER TRANSFERRING CASE TO THE
             v.
                                                         SACRAMENTO DIVISION OF THE
14    JONATHAN SHELDON,                                  EASTERN DISTRICT OF CALIFORNIA

15                        Defendant.
16

17          Plaintiff, a state prisoner proceeding without counsel, has filed a civil rights action under
18   42 U.S.C. ' 1983, together with a request to proceed in forma pauperis under 28 U.S.C. § 1915.
19
            In his complaint, plaintiff alleges violations of his civil rights by defendants. The alleged
20
     violations took place in Shasta County, which is part of the Sacramento Division of the U.S.
21
     District Court for the Eastern District of California. Therefore, the complaint should have been
22
     filed in the Sacramento Division.
23
            Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper
24
     court may, on the court’s own motion, be transferred to the proper court. Therefore, this action
25
     will be transferred to the Sacramento Division. We will not rule on plaintiff's request to proceed
26
     in forma pauperis.
27
            Good cause appearing, IT IS HEREBY ORDERED that:
28
            1. This action is transferred to the U.S. District Court for the Eastern District of California
                                                       1
 1   sitting in Sacramento; and

 2            2. All future filings shall refer to the new Sacramento case number assigned and shall be

 3   filed at:

 4                                   United States District Court
                                     Eastern District of California
 5                                   501 "I" Street, Suite 4-200
                                     Sacramento, CA 95814
 6
              3. This court has not ruled on plaintiff's request to proceed in forma pauperis.
 7

 8
     IT IS SO ORDERED.
 9

10
     Dated:      November 20, 2018
11                                                       UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
